          Case 2:20-cv-01039-GMN-NJK Document 33 Filed 12/02/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   ROBYN COVINO,
                                                          Case No.: 2:20-cv-01039-GMN-NJK
 8          Plaintiff(s),
                                                                          Order
 9   v.
                                                                     [Docket No. 32]
10   SPIRIT AIRLINES, INC.,
11          Defendant(s).
12         On December 1, 2021, Defendant filed a proof of service attaching a discovery subpoena
13 and related correspondence. Docket No. 32. Discovery-related documents must be served on the
14 affected party, not filed on the docket unless ordered by the Court. See Local Rule 26-8; Fed. R.
15 Civ. P. 5(d)(1).1 No such order has been entered in this case. Accordingly, the Court STRIKES
16 the above-referenced document, and instructs the parties to refrain from filing discovery
17 documents on the docket in the future absent a Court order that they do so.
18          IT IS SO ORDERED.
19         Dated: December 2, 2020
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
          1
            See also Fed. R. Civ. P. 45(a)(4) (notice of intent to serve a subpoena “must be served on
28 each party” (emphasis added)).

                                                    1
